Exhibit 10.12.1

INCENTIVE COMPENSATION AWARD

AGREEMENT

This Incentive Compensation Award Agreement (this “Agreement”) is made and
entered into as of this 1st day of April, 2012, by and between Conn’s Inc., a
Delaware corporation (“Conn’s”), and Theodore M. Wright, an individual (the
“Executive”).

1. The Executive and Conn’s agree that Executive shall be eligible to receive a
cash bonus (the “Incentive Compensation”) following the close of the 2013 fiscal
year and each fiscal year thereafter for which Executive continues his
employment with Conn’s (each such fiscal year, a “Performance Period”), subject
to the terms and conditions set forth herein.

2. Within 90 days after the commencement of each Performance Period the
Compensation Committee shall establish in writing the objective formula for
determining the Incentive Compensation for such Performance Period using one or
more of the following performance measures applied with respect to Conn’s or any
affiliate or division of Conn’s: (a) total revenues or any component thereof;
(b) operating income, pre-tax or after-tax income, EBITA, EBITDA or net income;
(c) cash flow, free cash flow or net cash from operations; (d) earnings per
share; (e) value of the Conn’s stock or total return to stockholders; and
(f) any combination of any or all of the foregoing criteria, in each case on an
absolute or relative basis.

3. The Compensation Committee shall, promptly after the date on which all
necessary financial or other information for a particular Performance Period
becomes available, certify (a) the degree to which each of the performance
measures has been attained and (b) the amount of the Incentive Compensation, if
any, payable to the Executive. Such amount shall be paid to the Executive not
later than thirty (30) days following such certification.

 

4. The Incentive Compensation for any Performance Period may not exceed
$1,920,000.

5. No Incentive Compensation shall be paid to the Executive for a Performance
Period if the Executive is not employed by Conn’s on the last day of such
Performance Period.

6. The Executive and Conn’s agree that the Incentive Compensation is intended to
qualify as “qualified performance-based compensation” within the meaning of
Treasury Regulation § 1.162-27(e).

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

EXECUTIVE     CONN’S, INC.

/s/ Theodore M. Wright

    By:  

/s/ Sydney K. Boone, Jr.

Theodore M. Wright    

Sydney K. Boone, Jr.

Corporate General Counsel